Citation Nr: 0618914	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-28 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for Agent Orange 
exposure.

4.  Entitlement to service connection for a major depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision.  This rating decision 
denied the claim of entitlement to service connection for 
depression, and denied reopening the claim of entitlement to 
service connection for PTSD on the grounds the new and 
material evidence had not been presented.  In the statement 
of the case, the RO implicitly reopened the PTSD claim and 
treated both PTSD and depression as a single issue of a 
psychiatric disability.   

The issue of entitlement to service connection for Agent 
Orange exposure is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for PTSD in a May 1995 rating decision, 
and the veteran did not appeal.  That decision is now final.

2.  Evidence submitted since May 1995 is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and raises a reasonable possibility of substantiating the 
claim.

3.  No confirmable stressors have been presented to support 
the veteran's diagnosis of PTSD.

4.  The evidence fails to show that the veteran has chronic 
depression which is related to his time in service.

5.  The medical evidence fails to show that the veteran has a 
left knee disability which is related to his time in service


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §3.156 
(2005).

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

3.  The criteria for service connection for depression are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  The criteria for service connection for a left knee 
condition are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
PTSD was denied by a May 1995 rating decision which was not 
appealed and is now final.  However, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

At the time of his last rating decision in May 1995, only the 
veteran's service medical records and personnel records were 
of record.

Since May 1995, new evidence has been associated with the 
claims file including: a letter from a VA psychologist 
indicating that the veteran was diagnosed with PTSD in May 
2003, a completed stressor questionnaire, VA treatment 
records, and the veteran's testimony at a hearing before the 
Board. 

The evidence submitted since May 1995 is new in that it has 
not previously been submitted, and it is material in that it 
raises a reasonable possibility of substantiating the claim 
for service connection, as it provides a diagnosis of PTSD.  
Accordingly, new and material evidence having been submitted, 
the claim of entitlement to service connection for PTSD is 
reopened.




II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

PTSD and Depression

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.  In this case, while the veteran was awarded 
several medals for his service in Vietnam, none of his medals 
were specifically awarded for combat exposure.  The veteran's 
personnel records show that the veteran's MOS while stationed 
in Vietnam was a stevedore/cargo-handler/longshoreman, which 
also fails to prove combat exposure.  Accordingly, the 
veteran is not entitled to the combat presumption.

In May 2003, a VA psychologist indicated that the veteran had 
been diagnosed with PTSD.  However, no stressors were 
identified which might have led to the diagnosis.

The veteran completed a stressor questionnaire and testified 
before the Board about his Vietnam experiences.  He cited the 
presence of his brother in Vietnam as a major source of 
stress, he described an incident in which a bomb they were 
moving detached from the crane and fell back into the hold of 
their ship, and he also described engaging in firefights with 
the enemy (during one of which he asserts that he injured his 
knee).

While the veteran has credibly relayed his Vietnam accounts, 
in absence of the combat presumption, a veteran's stressors 
must be verified by more than just his testimony.  
Unfortunately, in this case, the veteran has not provided the 
dates these events occurred, nor has he supplied any 
statements from fellow soldiers which might corroborate his 
assertions.  As such, none of his stressors have been able to 
be corroborated.    

Without more specific information about the veteran's 
stressors, there is no way to verify their occurrence; and in 
absence of any verified stressors, the veteran's claim must 
be denied.

With regard to the veteran's claim of entitlement to service 
connection for depression, there were no complaints of, or 
treatment for, depression reflected in the veteran's service 
medical records, and the veteran was found to be 
psychiatrically normal at his separation physical.  
Additionally, the medical evidence does not provide a 
diagnosis of depression, rather, the PTSD diagnosis notes 
that depression is a symptom of the veteran's PTSD.  
Accordingly, the veteran's claim of entitlement to service 
connection for depression must be denied. 


Left Knee

The veteran asserted at his hearing before the Board that he 
first injured his knee when he was trying to get up on a 
truck after coming under hostile fire while in the Republic 
of Vietnam.  

Service medical records, however, fail to show any report of, 
or treatment for, a left knee injury while in service.  On 
the veteran's medical history survey, completed at time of 
separation, the veteran denied any knee trouble, and on his 
separation physical the veteran's lower extremities were 
found to be normal and he was assigned an L1 on his PULHES 
profile, indicating that the veteran had no demonstrable 
abnormality and that he could perform long marches, stand 
over long periods, and run.

The veteran's claims file is void of any medical indication 
that he currently has a left knee disability, as there are no 
records showing any treatment for a left knee disability.  

While the veteran indicated that he has a knee disability, he 
is not medically qualified to testify to a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

As there is no evidence of a current left knee disability, 
the veteran's claim for service connection for a left knee 
condition must be denied.

 III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in April 2006 that informed the veteran of all 
four elements required by the Pelegrini II Court.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  

VA treatment records have been obtained, as have service 
medical records and service personnel records.  Additionally, 
the veteran testified at a hearing before the Board.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
light of the denial of the veteran's service-connection 
claims, no initial disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD is reopened.

Service connection for PTSD is denied.

Service connection for depression is denied.

Service connection for a left knee condition is denied.


REMAND

The veteran filed a claim requesting service connection for 
Agent Orange exposure which the RO denied in June 2002.  The 
veteran filed a notice of disagreement with the entire rating 
decision in April 2004, but the issue of Agent Orange 
exposure was not addressed by the statement of the case 
(SOC).  As such, this issue must be remanded for the issuance 
of a statement of the case on this issue.  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Therefore, this matter is REMANDED for the following:

The RO should consider the issue of 
whether service connection is justified 
for Agent Orange exposure; if the 
benefits sought cannot be granted, the RO 
should issue a statement of the case.  
The veteran should be informed of the 
period of time within which he must file 
a substantive appeal to perfect his 
appeal to the Board concerning this 
issue.  If a timely substantive appeal is 
not filed, the claim should not be 
certified to the Board.  If a timely 
substantive appeal is filed, the case 
should be returned to the Board for 
further appellate consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


